Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on January 26, 2021, in which claims 1-8, and 10-18 are presented for further examination. 

Allowable Subject Matter
Claims 1, 3-8 and 11-18 are allowable in light of the prior art made of record.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Qionghua Weng, Reg. No. (L1180) on April 1, 2021. The application has been amended as follows:


In the claims:
(Currently Amended) A recommendation method applied to a computing device, comprising:

in response to the triggering operation, obtaining a current context of the input method program, the current context including at least one of environment information of the application program, time information, or location information of the computing device;
analyzing data of past input actions by a current user under past contexts to obtain at least one target entry matching the current context in the data of the past input actions, comprising: 
searching mapping relationships between past screen contents and past contexts to obtain a target past screen content matching the current context; and 
based on the target past screen content, obtaining the at least one target entry matching the current context; 
displaying the target entry as a candidate entry of the input method program before the input method program receives any character entered by a user; and
in response to the target entry being selected, outputting, by the input method program, the target entry to the input box of the application program.

(Cancelled) 

(Currently Amended) The method according to claim [[2]]1, wherein the step of searching the mapping relationships between the past screen contents and the past contexts includes:

selecting the past screen content having the degree of similarity greater than a threshold as the target past screen contents.

(Previously presented) The method according to claim 3, wherein:
when the current context includes the environment information of the application program, the step of determining the degree of similarity between the past context corresponding to the past screen content and the current context includes:
based on the environment information of the application program and/or a category of the application program, determining the degree of similarity between a past environment information of the application program and a current environment information of the application program.

(Previously presented) The method according to claim 3, wherein:
when the current context includes the location information, the step of determining the degree of similarity between the past context corresponding to the past screen content and the current context includes:
based on the location information and/or a location popularity, determining the degree of similarity between past location information and current location information.

(Previously presented) The method according to claim 3, wherein:

based on a difference between current time information and past time information, determining the degree of similarity between the past time information and the current time information.

(Currently Amended) The method according to claim [[2]]1, wherein:
the step of obtaining the at least one target entry matching the current context based on the target past screen content includes:
based on a degree of similarity between the past contexts corresponding to the target past screen contents and the current context and/or a frequency of the target past screen contents, determining scores of the target past screen contents; and
according to a descending order of the scores, selecting at least one target past screen content as the at least one target entry.

(Previously presented) The method according to claim 1, wherein the step of analyzing the data of the past input actions by the current user under past contexts includes:
analyzing the past screen contents by the current user under the past contexts to obtain an input pattern, wherein the input pattern includes a particular screen content under a particular context; and
matching the current context with the particular context to obtain the particular screen content matching the current context as the at least one target entry.

(Cancelled)  

(Currently Amended) A non-transitory computer readable medium, storing computer-executable instructions executable by at least one processor of a computing device to perform:
detecting a triggering operation to launch an input method program within an application program, the triggering operation being a user selection on an input box of the application program;
in response to the triggering operation, obtaining a current context of the input method program, the current context including at least one of environment information of the application program, time information, or location information of the computing device;
analyzing data of past input actions by a current user under past contexts to obtain at least one target entry matching the current context in the data of the past input actions, comprising: 
searching mapping relationships between past screen contents and past contexts to obtain a target past screen content matching the current context; and 
based on the target past screen content, obtaining the at least one target entry matching the current context; 
displaying the target entry as a candidate entry of the input method program before the input method program receives any character entered by a user; and
in response to the target entry being selected, outputting, by the input method program, the target entry to the input box of the application program.

(Currently Amended) A device for formulating recommendations, comprising:

one or more programs stored in the memory and configured to be executed by one or more processors to implement:
detecting a triggering operation to launch an input method program within an application program, the triggering operation being a user selection on an input box of the application program;
in response to the triggering operation, obtaining a current context of the input method program, the current context including at least one of environment information of the application program, time information, or location information of the device;
analyzing data of past input actions by a current user under past contexts to obtain at least one target entry matching the current context in the data of the past input actions, comprising: 
searching mapping relationships between past screen contents and past contexts to obtain a target past screen content matching the current context; and 
based on the target past screen content, obtaining the at least one target entry matching the current context; 
displaying the target entry as a candidate entry of the input method program before the input method program receives any character entered by a user; and
in response to the target entry being selected, outputting, by the input method program, the target entry to the input box of the application program.

(Cancelled)
 
(Currently Amended) The device according to claim [[12]]11, wherein searching the mapping relationships between the past screen contents and the past contexts comprises:
determining a degree of similarity between a past context corresponding to a past screen content and the current context; and
selecting the past screen content having the degree of similarity greater than a threshold as the target past screen contents.

(Previously presented) The device according to claim 13, wherein:
when the current context includes the environment information of the application program, determining the degree of similarity between the past context corresponding to the past screen content and the current context comprises:
based on the environment information of the application program and/or a category of the application program, determining the degree of similarity between a past environment information of the application program and a current environment information of the application program.

(Previously presented) The device according to claim 13, wherein:
when the current context includes the location information, the step of determining the degree of similarity between the past context corresponding to the past screen content and the current context comprises:
based on the location information and/or a location popularity, determining the degree of similarity between past location information and current location information.

(Previously presented) The device according to claim 13, wherein:
when the current context includes the time information, determining the degree of similarity between the past context corresponding to the past screen content and the current context comprises:
based on a difference between current time information and past time information, determining the degree of similarity between the past time information and the current time information.

(Currently Amended) The device according to claim [[12]]11, wherein: obtaining the at least one target entry matching the current context based on the target past screen content comprises:
based on a degree of similarity between the past contexts corresponding to the target past screen contents and the current context and/or a frequency of the target past screen contents, determining scores of the target past screen contents; and
according to a descending order of the scores, selecting at least one target past screen content as the at least one target entry.

(Previously presented) The device according to claim 11, wherein analyzing the data of the past input actions by the current user under past contexts comprises:
analyzing the past screen contents by the current user under the past contexts to obtain an input pattern, wherein the input pattern includes a particular screen content under a particular context; and


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 

April 19, 2021
/NOOSHA ARJOMANDI/
Primary Examiner, Art Unit 2167